UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x

DINO ANTOLINI,
Plaintiff JOINT PRETRIAL ORDER
— against — Case No.: 1:19-cv-05894
75 & 81 ORCHARD ASSOCIATES LLC, Hon. Lorna G. Schofield
SASSAN MAHFAR, ERWIN SCHROTTNER,
ANDREW CHASE and GRAZ RESTAURANT,
LLG,
Defendant(s)
x

Hon. Lorna G. Schofield, United States District Judge:

The parties having conferred, and the following statements, directions, and agreements are
adopted as their Joint Pretrial Order:

a) Full Caption of the Action. The full caption of the action is as set forth above.
b) Trial Counsel
For Plaintiff Dino Antolini:

Stuart H. Finkelstein, Esq.
Finkelstein Law Group

338 Jericho Turnpike

Syosset, NY 11791

(718) 261-4900

Email: sf@finkelsteinlawgroup.com

For Defendants Erwin Schrottner, Andrew Chase and Graz Restaurant. LLC

Kenneth A. Novikoff, Esq.

Rivkin Radler LLP (Uniondale)
926 RXR Plaza

Uniondale, NY 11556
516-357-3000

Email: Ken.Novikoff@Rivkin.com

 
Tamika N. Hardy, Esq.

Rivkin Radler LLP (Uniondale

926 RXR Plaza

Uniondale, NY 11556
516-357-3000

Email: Tamika.Hardy@Rivkin.com

Keegan B. Sapp, Esq.

Rivkin Radler LLP (Uniondale)
926 RXR Plaza

Uniondale, NY 11556
516-357-3000

Email: Keegan.Sapp@Rivkin.com

For Defendants 75 & 81 Orchard Associates LLC and Sassan Manfar

Anthony Tomari, Esq.

Eustace, Prezioso & Yapchanyk
55 Water St.

Ste 28th FI.

New York, NY 10041
212-612-4035

Email: atomari@eustacelaw.com

c) Statement of Jurisdiction

The Court has jurisdiction pursuant to Title III of the Americans with Disabilities Act (“ADA”),
42 U.S.C. §§ 12181 et. seg.

d) A concise statement of the legal issues to be decided.

Plaintiff's position is that the legal issues to be adjudicated at trial are the violations of the
Americans With Disabilities Act for injunctive relief up to the time of ADA compliance through
repairs deemed by the Court, and Plaintiff's award of punitive and compensatory damages under
the New York State Human Rights Law (“(NYSHRL”) New York State Executive Law § 296 et.
seq., the New York City Human Rights Law (“NY CHRL”) Administrative Code of the City of New
York § 8-107 et. seq. as well as the statutory monetary penalties pursuant to the New York State
Civil Rights Law § 40.

Defendants

1. The Plaintiff lacks standing to sue under Title III of the Americans with Disabilities Act.
Plaintiff did not suffer and “injury in fact,” that is both “concrete and particularized and
“actual or imminent,” when he purportedly visited the place of public accommodation
and does not intend to return so that a decision in this case will redress the purported
injury.

 
2. A determination as to whether the Plaintiff is disabled and/or requires the use of a
wheelchair.

3. Plaintiff's claims are barred to the extent that the barrier removal Plaintiff seeks involve
features of the location that were built before January 26, 1993 and were not
“alterations” within the meaning of the ADA and/or they do not trigger an “alteration”
legal standard, including because the modifications sought will be disproportionate in
cost or cost in excess of 20% of the entire “alteration.”

4. Plaintiff's claim are barred to the any barrier removal Plaintiff seeks under the ADA in
facilities built before January 26, 1993 is not “readily achievable,” or easily

accomplished and able to be carried out without much difficulty or expense when taking
into account the cost of removal and Defendant’s financial resources.

e) Length of Trial

Defendants anticipate needing two days. The case is to be tried without a jury.

Plaintiff's position: three days for trial.
Plaintiff's Witnesses
1. Dino Antolini (Plaintiff)
Plaintiff will testify in person and will testify regarding the dangerous architectural barriers
encountered at Café Katja, patronage of Café Katja as well as the emotional distress caused by the
defendants.
2. Sassan Mahfar, an owner of the subject facility
Plaintiff expects that this witness will testify in person and this witness will be served with a Trial
Subpoena to testify at trial. Plaintiff expects this witness to testify concerning his ownership,
management, maintenance, policies, control and the finances of Café Katja as well as the design,
construction and alterations of Café Katja.
3. Billy Chen, RA, Plaintiff's Expert

Defendants Erwin Schrottner, Andrew Chase and Graz Restaurant, LLC:

Andrew Chase, Defendant. Mr. Chase will provide testimony as to the accessibility and
finances of the restaurant. Estimated time of testimony is between 1 — 2 hours.

Matthew Swan, MD (if need arises). Plaintiff's physical and mental condition. Estimated time
of testimony is between | — 2 hours.
Defendants 75 & 81 Orchard Associates LLC and Sassan Manfar:

Jeanette Colaianni of SMA Equities. Ms. Colaianni will testify as to the ownership of the
building and its history as relevant to the ADA claims of plaintiff. Estimated time of testimony
is between | — 2 hours

f) Designation of Deposition Testimony
Not applicable.
Plaintiff's Exhibits

The following exhibit list is not intended to indicate that Plaintiff will seek to have any or all of
the listed exhibits admitted as evidence at trial. The decision as to those exhibits that plaintiff will
seek to introduce into evidence at trial will be made at the time of trial.

Plaintiffs exhibits shall be identified by numbers (e.g., Plaintiffs Exhibit 1, Plaintiffs Exhibit 2) and
Defendant's Exhibits shall be identified by letters and either “T” or “L” (“T” pertaining to Erwin
Schrottner, Andrew Chase and Graz Restaurant, LLC and “L” for Defendants 75 & 81 Orchard
Associates LLC and Sassan Manfar) e.g., Defendant L’s Exhibit A, Defendant's L’s Exhibit B). If
there is more than one Plaintiff or Defendant, the parties shall coordinate their designations so as
to avoid duplication.

 

 

 

 

 

 

 

 

Exhibit | Description Objection
I Plaintiff Expert Report Relevancy, Fed. R. Evid. 401,
and hearsay, Fed. R. Evid. 802.
2 Plaintiff's medical records Relevancy, Fed. R. Evid. 401,
and hearsay, Fed. R. Evid. 802.
3 Defendants proposal submitted to Plaintiff Relevancy, Fed. R. Evid. 401
4 Photos of subject facility Relevancy, Fed. R. Evid. 401,
and hearsay, Fed. R. Evid. 802.
L-A | Building I Card
L-B_ | Deed

 

 

 

 

g) Objections to Exhibits!

Defendants object to all Plaintiff's exhibits as follows:

1. Plaintiff's Expert Report — Relevancy, Fed. R. Evid. 401 and hearsay, Fed. R. Evid.
802;

2. Plaintiffs medical records — Relevancy, Fed. R. Evid. 401 and hearsay, Fed. R. Evid.
802;

3. Defendants proposal submitted to Plaintiff — Relevancy, Fed. R. Evid. 401

 

' Defendants object to the introduction of any of Plaintiff's exhibits if said document was not identified in his Rule 26
Initial Disclosures.
4. Photos of subject facility - Relevancy, Fed. R. Evid. 401 and hearsay, Fed. R. Evid.
802.

h) Written Discovery Responses

Plaintiff: All responses received from defendants during discovery. Defendants object based
on relevancy, Fed. R. Evid. 401 and hearsay, Fed. R. Evid. 802.

i) Motion In Limine

Pending motion In Limine filed by Erwin Schrottner, Andrew Chase and Graz Restaurant, LLC
to exclude Plaintiffs proffered expert Billy Chen

j) Stipulation of Facts Agreed to By All Parties

1. Defendants Erwin Schrottner, Andrew Chase and Graz Restaurant, LLC leases the
property located at 79 Orchard Street New York, New York 10002.

2. Defendant 75 & 81 Orchard Associates LLC leases the property located at 79
Orchard Street New York, New York 10002 to Graz Restaurant, LLC.

Plaintiffs Position: Plaintiff does not stipulate to defendants’ number 2.
k) Other Relief
Plaintiffs Position: Injunctive Relief

Dated: Uniondale, New York
December 17, 2020

Rivkin Radler LLP

   

Eustace, Epstein, Prezioso & Yapchanyk

 

By By.
Ken sq. Anthony Tomari, Esq.
Tamika N. Hardy, Esq. 55 Water St.

Keegan B. Sapp, Esq. Ste 28th Fl.

926 RXR Plaza New York, NY 10041

Uniondale, New York 11556-0926

Counsel to Defendant Erwin Schrottner, Andrew Counsel to 75 & 81 Orchard Asspcoates LLC
Chase and Graz Restaurant LLC and Sassan Mahfar
Finkelstein Law Group, PLLC

 

338 Jericho Turnpike
Syosset, NY 11791

Counsel to Plaintiff Dino Antolini

So-Ordered:

 

Honorable Lorna G. Schofield

 
